Voting time
The next item is the vote.
(For the results and other details on the vote: see Minutes)
*
Madam President, under Rule 110 of our Rules of Procedure, the Commission may, at any time, request permission to make a statement on an urgent issue. Overnight, we have had the economically calamitous, but unsurprising, news that another country has bitten the dust and that Portugal is going to have to be bailed out. Can I ask whether you have received any request from the Commission to make a statement on Portugal today? If not, would the Commissioner say why not? Does he think that the bailing-out of Portugal is not important enough for this Parliament to discuss, or is he just burying his head in the sand?
Mr Farage, you have made your point and I am sure that Commissioner Šefčovič has heard. It is the prerogative of each institution to react. You have been heard and we will see what happens.
Madam President, I ask: is the answer yes or no? Have you received a request from the Commission to make an urgent statement on the Portuguese situation or not?
Mr Farage, it is the Commission's prerogative and you have had the chance to be heard. We will now proceed with our votes.